Citation Nr: 1434796	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  08-15 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disorder. 

2.  Entitlement to service connection for a right knee disorder. 

3.  Entitlement to service connection for a low back disorder. 

4.  Entitlement to a higher initial evaluation for post-traumatic stress disorder (PTSD), assigned a 50 percent rating effective October 1, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from January 2002 to November 2007. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in January and October 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In the January 2008 decision, service connection was denied for left and right knee disorders, and for a low back disorder.  In the October 2008 rating decision, in pertinent part, the RO granted service connection for PTSD, assigning an initial 50 percent rating, effective from October 1, 2008.  The Board notes that the RO, in October 2008, assigned a 30 percent disability rating for PTSD, effective from November 17, 2007.  However, as the Veteran later limited his appeal (see October 2008 notice of disagreement) to only the 50 percent rating, the issue is so characterized as stated on the title page of this decision. 

The Veteran provided testimony at a hearing conducted by a local Decision Review Officer at the RO in May 2009.  He also provided testimony at a hearing conducted by the undersigned Acting Veterans Law Judge at the RO in February 2011.  Transcripts of these hearings have been associated with the Veteran's claims file. 

As the appeal of the Veteran's claim for a higher rating for PTSD emanates from the Veteran's disagreement with the initial rating assigned, the Board has characterized the claim as for higher initial rating, in accordance with the holding of the United States Court of Appeals for Veterans Claims (Court) in Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

Additionally, as part of a VA Form 21-4138, received in June 2009, the Veteran seemed to raise the issue of entitlement to service connection for headaches.    The issue of entitlement to service connection for headaches being referred has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Pursuant to a May 2011 Board remand decision, the AOJ obtained VA treatment records dated as recently as March 2010.  The AOJ also obtained August and September 2011 VA medical examination reports and addendums regarding the Veteran's PTSD, knees and low back.  However, in October 2012, the Veteran wrote to the AOJ reporting that he had newer treatment records at the VA Medical Center in Temple, Texas.  He also reported that his PTSD had become much worse.  He reported daily panic attacks and frequent verbal and physical confrontations at work.  These are symptoms not shown on the most recent VA psychiatric examination in August 2011.  Consequently the identified VA treatment records must be obtained and the Veteran must be provided a new VA psychiatric examination to determine the current severity of his PTSD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

The Board notes that the reported VA treatment records may be relevant to the Veteran's claims for service connection for his claimed low back and bilateral knee disabilities.  Consequently, these issues must also be remanded for consideration of the updated VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's VA treatment records dated from March 26, 2010 to present.  

2.  After obtaining the above evidence, to the extent available, afford the Veteran a VA examination to ascertain the current severity and manifestations of his service-connected PTSD.  The examiner is requested to review all pertinent records associated with the claims file, including the December 2007 and August 2011 VA examination reports and the numerous VA psychiatric-based outpatient treatment records on file, and to comment on the current severity of the Veteran's service-connected PTSD.  The examiner should report all signs and symptoms necessary for rating the Veteran's service-connected PTSD under the applicable rating criteria.   

3.  Finally, readjudicate the claims on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, issue a supplemental statement of the case.  The Veteran and his representative should also be given an appropriate amount of time to respond to it.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



